UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB / A Amendment No. 1 (Mark One) S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007 £ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 033-91432 NEW WORLD BRANDS, INC. (Exact name of small business issuer as specified in its charter) Delaware 02-0401674 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 340 West Fifth Street, Eugene, Oregon 97401 (Address of principal executive offices) (541) 868-2900 (Issuer’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Transitional Small Business Disclosure Format (check one):Yes NoX EXPLANATORY NOTE New World Brands, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-QSB/A (the “Amendment”) to its Quarterly Report on Form 10-QSB for the quarterly period ended June 30, 2007, originally filed with the Securities and Exchange Commission on August 20, 2007 (the “Original Report”) to amend two inadvertent, typographical errors in the Company’s Condensed Consolidated Balance Sheet. The amount of “Inventories, net” is $752,208 (not $2,376,072, as specified in the Original Report). The amount of Assets Held for Sale is $2,376,072 (not $2,566,475, as specified in the Original Report). The Amendment does not amend, update, or change any other items or disclosures contained in the Original Report. PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS New World Brands, Inc. and Subsidiary Condensed Consolidated Balance Sheet June 30, 2007 (Unaudited) June 30, 2007 (Unaudited) Assets Cash and Cash Equivalents $ 1,419,038 Accounts Receivable, net 1,341,222 Inventories, net 752,208 Assets Held for Sale 2,376,072 Other Current Assets 544,775 Total Current Assets 6,433,315 Property and Equipment, net 1,459,764 Other Assets 100,000 Total Long-Term Assets 1,559,764 Total Assets 7,993,079 Liabilities and Stockholders’ Equity Accounts Payable and Accrued Liabilities 1,135,730 Other Current Liabilities 218,329 Total Current Liabilities 1,354,060 Long-Term Debt 1,103,942 Other Long-Term Liabilities 96,520 Total Long-Term Liabilities 1,200,462 Preferred Stock, $0.01 par value, 1,000 shares authorized, 200 shares designated as Series A Convertible Preferred Stock; Series A Convertible Preferred Stock, $0.01 par value, 200 shares authorized, 0 shares issued and outstanding on June 30, 2007 - Common Stock, $.01 par value, 600,000,000 shares and 50,000,000 shares authorized, 420,786,784 sharesissued and outstanding on June 30, 2007 4,207,868 Paid-In Capital 33,583,486 Accumulated Deficit (32,303,501 ) Accumulated Other Comprehensive Loss (49,295 ) Shareholders’ Equity 5,438,557 Total Liabilities and Shareholders’ Equity $ 7,993,079 The accompanying notes are an integral part of these condensed consolidated financial statements. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this Amendment No. 1 on Form 10-QSB/A to be signed on its behalf by the undersigned, thereunto duly authorized. NEW WORLD BRANDS, INC. Dated:October 3, 2007By: /s/ M. David Kamrat M. David Kamrat Chief Executive Officer and Chairman of the Board Dated:October 3, 2007By: /s/ Shehryar Wahid Shehryar Wahid Chief Financial Officer
